Citation Nr: 1637326	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  09-36 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for basal cell carcinoma, due to radiation exposure-on the basis of substitution.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1966 to March 1970.  He died in April 2015.  The appellant is the Veteran's widow.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision that, in pertinent part, denied service connection for basal cell carcinoma.  The Veteran timely appealed.

In a February 2014 decision, the Board denied service connection for basal cell carcinoma.  

Prior to his death, the Veteran appealed the February 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).

In June 2015, shortly after the Veteran's death, the appellant submitted a motion to the Court to substitute party; and was found qualified as a person eligible to receive accrued benefits under 38 U.S.C.A. § 5121(a).  In July 2015, the Court granted the motion for substitution and ordered that the caption of the case is changed to reflect the appellant's name.

In an April 2016 Joint Motion for Partial Remand, the parties then moved to vacate the portion of the February 2014 Board decision that denied entitlement to service connection for basal cell carcinoma-on the basis of substitution, and to remand the case to the Board; and to dismiss the part of the appeal regarding entitlement to service connection for a right thumb injury and for a scar on the right leg.  The Court granted the joint motion for partial remand, and dismissed the appeal as to the remaining issues.  Thereafter, the case was returned to the Board.

The issues of service connection for cause of death, death pension, and accrued benefits have been raised by the record in a March 2016 DIC application, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Consistent with the Court's order, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and her representative when further action is required.


REMAND

Records

A September 2008 memo from the Chief Public Health and Environmental Hazards Officer to the Director of the Compensation and Pension Service, regarding a "Radiation Review" in this appeal, reveals that a computer application (Interactive Radioepidemiological Program) was utilized to determine the likelihood that exposure to ionizing radiation was responsible for the Veteran's basal cell carcinoma.  The September 2008 memo refers to a two-page attachment, which is not of record.  The two-page attachment should be obtained and associated with the Veteran's claims file. 

Basal Cell Carcinoma 

The appellant contends that the Veteran's basal cell carcinoma is the result of his exposure to ionizing radiation in active service.  Prior to his death, the Veteran stated that basal cell carcinoma has been linked to submarines.  In May 2014, he stated that his cancer was due to radiation because he worked on a nuclear submarine in active service.  His service personnel records corroborate the Veteran's service as a submarine officer.  

Service connection for radiogenic diseases can be established by evidence of direct service incurrence.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  Given the documented evidence of the Veteran's exposure to ionizing radiation aboard the SSBN-617(G) submarine (see DD Form 1141, Record of Occupational Exposure to Ionizing Radiation), the Board finds that this is sufficient to trigger VA's duty to assist in obtaining a medical opinion-on the basis of substitution.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from July 2014 to April 2015; and obtain the two-page attachment to the September 2008 memo referenced above, and associate them with the Veteran's claims file.

2.  The Veteran's claims file should be made available to a VA medical facility for review by an appropriate specialist in order to obtain an opinion as to:

Whether the Veteran's basal cell carcinoma, diagnosed in March 2007, at least as likely as not (50 percent probability or more) either had its onset in active service or is otherwise related to active service-to include the Veteran's exposure to ionizing radiation on submarines.

Attention is invited to the service treatment records, which include a "Record of Occupational Exposure to Ionizing Radiation" (VBMS, document labeled STR-Medical, receipt date 01/16/2008, pages 3 and 5 of 38).

The specialist is asked to explain the reasons behind any opinion expressed and conclusion reached.  The specialist is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the specialist's opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service for basal cell carcinoma, while probative, cannot serve as the sole basis for a negative finding.  The appellant's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the diagnosed basal cell carcinoma.

3.  After ensuring that the requested actions are completed, readjudicate the claim on appeal-on the basis of substitution.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 

(1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

